United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-1675
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

              William O'Dell, also known as William Clayton O'Dell

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Western District of Arkansas - El Dorado
                                  ____________

                              Submitted: August 1, 2017
                               Filed: August 10, 2017
                                   [Unpublished]
                                   ____________

Before COLLOTON, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      William O’Dell directly appeals after he entered a conditional guilty plea to a
charge of failing to register as a sex offender, and was sentenced by the district court1

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
to six months in prison followed by supervised release with conditions. Prior to
entering his guilty plea, O’Dell moved to dismiss the indictment on grounds that the
Sex Offender Registration and Notification Act (SORNA) is unconstitutional, in light
of Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519 (2012). His motion was
denied. He then entered his guilty plea pursuant to a written plea agreement that
reserved his right to appeal the denial of his motion to dismiss the indictment, but
waived his right to appeal his sentence unless it exceeded the statutory maximum. On
appeal, his counsel has moved for leave to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the district court erred by
denying O’Dell’s motion to dismiss the indictment, and abused its discretion by
imposing a special condition of supervised release.

       We first conclude that the district court did not err by denying O’Dell’s motion
to dismiss the indictment. See United States v. Howell, 552 F.3d 709, 712-17 (8th
Cir. 2009) (challenge to constitutionality of federal statute is reviewed de novo;
SORNA is constitutional pursuant to Congress’s authority to use necessary and
proper means to further its Commerce Clause power); see also United States v.
Anderson, 771 F.3d 1064, 1067-71 (8th Cir. 2014) (motion to dismiss indictment is
reviewed de novo; noting that Howell remains correctly decided after Supreme
Court’s decision in Nat’l Fed’n of Indep. Bus.). We further conclude that the appeal
waiver is enforceable with respect to O’Dell’s challenge to the special condition of
supervised release. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010)
(validity and applicability of appeal waiver is reviewed de novo); United States v.
Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing enforcement of
appeal waiver).

       Finally, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we have found no nonfrivolous issues for appeal outside the scope
of the appeal waiver. The judgment is affirmed, and counsel’s motion to withdraw
is granted.
                        ______________________________

                                         -2-